DILLON, Circuit Judge.
As to the amount necessary to give this court jurisdiction in cases like the present, the provision of the judiciary act (section 11) is that “the matter in dispute, exclusive of costs, must exceed the sum or value of $500.” As it is clear that all of the coupons are properly suable in the same action, and as the aggregate amount of these coupons exceeds $500, it would seem quite obvious that the objection taken to the jurisdiction is not tenable. The argument urged to support the objection is this: By the act of congress of June 1, 1872 (17 Stat. 197, § 5), the “mode of proceedings” in this court is required to be conformed, as nearly as practicable, to the practice of the state court, and by the statute of the state, while several causes of action on contract may be united in the same petition, yet “each cause of action must be separately stated with the relief sought for each.” Wag. St. 1012, § 2.
It is contended, under this statute, that as each coupon is a separate cause of action, and must, as such, be separately stated, and that as each coupon is below $500, and as under the practice in the state court, settled by the decisions of the supreme court, there must be a separate finding as to each cause of action (36 Mo. 110; Id. 215), the matter in dispute is the amount of each coupon, and no more. The premises do not warrant the deduction sought to be drawn from them. The act of June 1, 1872, does not affect or modify the eleventh section of the judiciary act respecting the amount necessary to give this court jurisdiction; and since it is admitted that suit upon all the coupons was properly brought, and as the amount claimed upon all exceeds $500, it is plain to a demonstration that the matter in controversy is the amount claimed upon all, and not upon any one coupon. The demurrer to the petition is overruled. Judgment accordingly.
As to amount necessary to give jurisdiction, King v. Wilson [Case No. 7.810]; bill by taxpayers to enjoin illegal tax. Adams v. Douglas Co. [Id. 52], Construction of act of June 1, 1872, Schwabacker v. Reilly [Case No. 12,501]; Bronson v. Keokuk [Id. 1,928]. Coupons, how declared on, Chicago. B. & Q. R. Co. v. Otoe Co. [Id. 2,667], and cases cited. While it is not necessary to set out the bonds or their recitals, it is often advantageous to do so in declaring on the coupons. In Clarke v. Janesville [Id. 2.854], it was held that assumpsit would not lie on coupons.